Citation Nr: 1629142	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-32 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of his right leg.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty in the Navy from December 1974 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought on appeal.  

In February 2014, the Board remanded the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for further development.  Such development has been completed and associated with the claims file, and the matter has been returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's April 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals), he indicated that he wanted to appear at a hearing before a Veterans Law Judge at the RO.  The appellant was scheduled for a hearing before a Veterans Law Judge of the Board of Veterans' Appeals in February 2013.  In July 2013, the Veteran informed the RO that he had moved and his mailing address had changed.  At that time, he also indicated that he did not receive notice of the hearing before the Board until after the scheduled date had passed; at that time, he requested that his hearing be rescheduled.  The Board observes that here is no indication that any steps have been taken to reschedule the requested Travel Board hearing, and his hearing request has not been withdrawn.  To the contrary, the Veteran, in a July 2015 statement, again requested that his hearing before a Veterans Law Judge of the Board be rescheduled.  Good cause is shown.  As such, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).


Accordingly, the case is remanded for the following:

The Veteran should be scheduled, in accordance with appropriate procedures, for a hearing at the RO before a Veterans Law Judge of the Board.   The Veteran should be notified in writing of the date, time, and location of the hearing.  Notification should be sent to the correct address of record (Palm Bay, Florida) and must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

